             IN THE UNITED STATES DISTRICT COURT FOR THE
                    WESTERN DISTRICT OF OKLAHOMA

MARVIN KENT POWELL, et al.,                  )
                                             )
                     Plaintiffs,             )
                                             )
vs.                                          )           NO. FJ-18-0003-HE
                                             )
WILBANKS SECURITIES INC., et al.,            )
                                             )
                     Defendants.             )

                                          ORDER

       Plaintiffs registered a foreign judgment with this court and is pursuing collection of

it here.   The matter was referred to Magistrate Judge Suzanne Mitchell for further

proceedings, pursuant to 28 U.S.C. § 636(b)(3). Plaintiffs sought discovery and a hearing

on assets. Defendant Aaron Wilbanks appeared at the hearing and was granted additional

time to produce certain documents and information referenced in the order for hearing.

Plaintiffs later filed a motion to compel, contending Wilbanks failed to make any further

production within the prescribed time and seeking to have Wilbanks held in contempt for

failure to obey the court’s order. Judge Mitchell directed Wilbanks to respond to the

motion, but no response has been filed.

       Judge Mitchell has now issued a Report and Recommendation certifying

defendant’s non-compliance and recommending that plaintiffs’ motion be granted.

Defendant Wilbanks has failed to object to the Report, thereby waiving his right to

appellate review of the factual and legal issues addressed. Casanova v. Ulibarri, 595 F.3d
1120, 1123 (10th Cir. 2010). The court therefore concludes the Report should be adopted

for substantially the reasons stated in it and that contempt proceedings should be pursued.

       The Report and Recommendation [Doc. #63] is ADOPTED. The court concludes

defendant Wilbanks has failed to comply with the court’s orders. Defendant Wilbanks is

ORDERED to appear before the court on June 10, 2019, at 10:00 a.m., in Courtroom No.

301, Oklahoma City, Oklahoma, to SHOW CAUSE why he could not be found in

contempt for failure to comply with the court’s orders. Plaintiffs are GRANTED leave to

appear at the hearing by telephone.

       The clerk of court is directed to mail a copy of this order to defendant Aaron

Wilbanks at the address reflected by Mr. Wilbanks’ submissions.

       IT IS SO ORDERED.

       Dated this 28th day of May, 2019.




                                            2
